Motion by appellant to stay enforcement of order with respect to alimony and counsel fee, pending appeal from such order, granted on the following conditions: (1) that appellant shall pay respondent $75 per week on account of alimony, such payments to be computed as of the return day of the motion at Special Term and with credit for any payments already made; (2) that appellant shall pay all the accrued and current maintenance and carrying charges, such as taxes, mortgage interest and amortization, insurance, heat, electricity, gas and telephone, for the house occupied by respondent and owned by the parties as tenants by the entirety; (3) that appellant shall vacate said house and permit respondent to remain in exclusive and undisturbed possession; (4) that appellant shall pay respondent $250 on account of the counsel fee; and (5) that appellant shall perfect the appeal and be ready to argue or submit it at the January Term, beginning January 2, 1963; appeal ordered on the calendar for said term; the record and appellant’s brief to be served and filed on or before November 20,1962. Motion by appellant to dispense with printing denied. Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.